DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, lines 8-10 recite, “…the base comprising a height less than a combination of the height of the display channel and the first height of the upper groove, and more than a combination of the height of the display channel and the second height of the lower groove” (emphasis added).  It is unclear how the height of the base can be more than a combination of the height of the display channel and the second height of the lower groove because the display channel includes the upper and lower groove.  A height more than the combination as recited does not allow the base to fit within the display channel because the height is greater than the total height of the display channel.  Appropriate explanation or correction is required.
In regards to claim 23, “the first upper groove” in line 4 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 25, both instances of “the lower groove” lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 27, “the plurality of interlocking slat wall pieces” in lines 1-2, and “the first upper groove” in line 4 lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 29, “the lower groove of the second display channel” (emphasis added) in line 5 lacks proper antecedent basis.  Appropriate correction is required.
Claims 15-22, 24, 26 and 28 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loree et al. (US Pat. No. 9,206,827 B2).
In regards to claim 1, Loree teaches a display system (e.g.; Fig. 15) comprising: a plurality of interlocking slat wall pieces (102) vertically interlocked together, wherein each slat wall piece comprises at least one display channel (226) on a first side of the slat wall piece, wherein, the plurality of interlocking slat wall pieces are configured such that when interlocked together, each of the at least one display channels are located only on one side of the display system (e.g.; see Fig. 5B); a plurality of display pieces (e.g.; 530, Fig. 10B, or 580, Fig. 11A) each having a base (550 or 581) configured to display a display item (531 or 584) attached thereto; wherein each display piece is configured to be removeably received in the at least one display channel for providing interchangeability of the display pieces; and at least one frame piece (101) framing the plurality of interlocking slat wall pieces.
In regards to claim 2, Loree teaches each display piece includes at least one through hole (557), wherein each at least one through hole is configured for receiving a fastener (537) configured to fasten the display item (531) to the at least one display piece.
In regards to claim 3, Loree teaches the at least one through hole has a counter sink (defined by 554) configured for receiving a fastener head (541) of the fastener.
In regards to claim 6, Loree teaches the display item is a household hardware product in the form of a hook (584).
In regards to claim 11, Loree teaches each interlocking slat wall piece further comprises: a groove (660, Fig. 14H) on a first end thereof, and a locking lip (189) on a second end thereof, wherein the locking lip is configured to be inserted into the groove on a vertically adjacent one of the plurality slat wall pieces.
In regards to claim 12, Loree teaches the at least one frame piece further comprises a backing board (105) attached to a rear side of the plurality of slat wall pieces.
In regards to claim 13, Loree teaches at least one through hole (141) disposed in the backing board configured for at least one of mounting and holding.
In regards to claim 21, Loree teaches the at least one display channel (226) further comprises a height and a depth and wherein each display channel comprises a first upper groove comprising a bottom edge (233) and a first height, and a lower groove comprising a top edge (232) and a second height.
In regards to claim 23, Loree teaches the plurality of interlocking slat wall pieces further comprising a vertical wall portion (104), the vertical wall portion further comprising: a lower portion including a locking lip (189); a first upper protrusion (215) comprising the first upper groove on a lower portion of the first upper protrusion, and a second upper groove on an upper portion of the first upper protrusion, the second upper groove configured to receive a locking lip (189) of a vertically adjacent interlocking slat wall piece.
In regards to claim 24, Loree teaches the at least one display channel (226) is a first display channel, and the plurality of interlocking slat wall pieces further comprising a second display channel (226) on a first side of the slat wall piece below the first display channel (e.g.; see Fig. 4A).
In regards to claim 25, Loree teaches the second display channel (226) further comprising an intermediate protrusion (215) comprising a third upper groove on a lower portion of the intermediate protrusion, and the lower groove of the first display channel (226) formed in an upper portion of the intermediate protrusion, wherein a vertically adjacent interlocking slat wall piece comprises the lower groove of the second display channel (e.g.; see Fig. 14H).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loree et al. (US Pat. No. 9,206,827 B2) in view of Rosenburg (US Pub. No. 2008/0302744 A1).
In regards to claim 4, Loree does not teach each base is formed from a transparent material.  Rosenberg teaches display pieces (100) comprised of transparent material, including the base (105) (Para 0031).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Keller’s bases to be formed from a transparent material.  The motivation would be for the purpose of improving visibility of the display items as taught by Rosenberg (Para 0031).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loree et al. (US Pat. No. 9,206,827 B2) in view of Johnson et al. (US Pat. No. 6,497,329 B1).
In regards to claim 5, Loree does not teach a pair of bases are configured to display one of the display items in one of a horizontal orientation and a vertical orientation.  Johnson teaches a pair of bases (e.g.; 594) are configured to display one of the display items in one of a horizontal orientation and a vertical orientation (see Figs. 11 and 13 for different orientations).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Keller’s display system to have a pair of bases configured to display one of the display items in one of a horizontal orientation and a vertical orientation.  The motivation would be for the purpose of providing different visualizations of the display items as illustrated by Johnson.
Claims 14-16, 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Loree et al. (US Pat. No. 9,206,827 B2) in view of Greist (US Pat. No. 1,800,387).
In regards to claim 22, Loree does not teach the top edge of the base being configured to be inserted into the upper groove of the at least one display channel and the bottom edge of the base being configured to be rotated inward and then dropped into the lower groove.
Greist teaches a display system having the top edge of a display piece base (16) being configured to be inserted into an upper groove of at least one display channel (10) and the bottom edge being configured to be rotated inward and then dropped into the lower groove (e.g.; see positions in figures 3 and 4).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Loree’s base such that the top edge of the base being configured to be inserted into the upper groove of the at least one display channel and the bottom edge of the base being configured to be rotated inward and then dropped into the lower groove as taught by Greist.  The motivation would be for the purpose of using a simplified one-piece construction for the base without requiring an additional interlock connector (240 of Loree).
In regards to claim 14, Loree teaches a display system comprising: at least one slat wall piece (102), wherein each slat wall piece comprises at least one display channel (226) on a first side of the slat wall piece, each display channel comprising a height and a depth; wherein each display channel comprises an upper groove comprising a bottom edge (233) and a first height, and a lower groove comprising a top edge (232) and a second height; a plurality of display pieces (e.g.; 530, Fig. 10B, or 580, Fig. 11A) each having a base (550 or 581) configured to display a display item (531 or 584) attached thereto; wherein each display piece is configured to be removeably received in the at least one display channel. 
Loree does not teach the base comprising a height less than a combination of the height of the display channel and the first height of the upper groove, and more than a combination of the height of the display channel and the second height of the lower groove; wherein a top portion of each display piece is configured to be received first in the upper groove, and wherein the display piece is further configured to be tilted such that it clears the top edge of the lower groove, and a lower portion thereof is configured to be dropped in the lower groove after tilting, and wherein the upper groove and the lower groove are configured to cooperate with the display piece to allow the display piece to be tilted and dropped.
As best understood with respect to the 112b rejection above, Greist teaches a display system having the base (16) of a display piece comprising a height less than a combination of the height of a display channel (10) and the first height of an upper groove (defined by 12; see Fig. 3 showing height), and more than a combination of the height of the display channel and the second height of the lower groove; wherein each display piece is configured to be removeably received in the at least one display channel such that a top portion (17) of each display piece is configured to be received first in the upper groove, and wherein the display piece is further configured to be tilted such that it clears a top edge of a lower groove (defined by 13) (e.g.; in the position of Fig. 4), and a lower portion (18) thereof is configured to be dropped in the lower groove after tilting (i.e.; in the position of Fig. 3), and wherein the upper groove and the lower groove are configured to cooperate with the display piece to allow the display piece to be tilted and dropped.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Loree’s base to comprise a height less than a combination of the height of the display channel and the first height of the upper groove, and more than a combination of the height of the display channel and the second height of the lower groove; wherein a top portion of each display piece is configured to be received first in the upper groove, and wherein the display piece is further configured to be tilted such that it clears the top edge of the lower groove, and a lower portion thereof is configured to be dropped in the lower groove after tilting, and wherein the upper groove and the lower groove are configured to cooperate with the display piece to allow the display piece to be tilted and dropped as taught by Greist.  The motivation would be for the purpose of using a simplified one-piece construction for the base without requiring an additional interlock connector (240 of Loree).
In regards to claim 15, modified Loree teaches the at least one slat wall piece comprises a plurality of interlocking slat wall pieces (Loree: 102) vertically interlocked together (e.g.; see Fig. 14F or Loree).
In regards to claim 16, modified Loree teaches the display item is a household hardware product in the form of a hook (Loree: 584).
In regards to claim 26, in modifying Loree, Greist teaches the base of the display pieces comprises a top edge (Greist: above 17) and a bottom edge (Greist: 18), the top edge being configured to be inserted into the upper groove of the at least one display channel (in the position of Fig. 4 of Greist) and the bottom edge being configured to be rotated inward and then dropped into the lower groove (in the position of Fig. 3 of Greist).
In regards to claim 27, modified Loree teaches the plurality of interlocking slat wall pieces further comprising a vertical wall portion (Loree: 104), the vertical wall portion further comprising: a lower portion including a locking lip (Loree: 189); a first upper protrusion (Loree: 215) comprising the first upper groove on a lower portion of the first upper protrusion, and a second upper groove on an upper portion of the first upper protrusion, the second upper groove configured to receive a locking lip (Loree: 189) of a vertically adjacent interlocking slat wall piece.
In regards to claim 28, modified Loree teaches the at least one display channel (Loree: 226) is a first display channel, the plurality of interlocking slat wall pieces further comprising a second display channel (Loree: 226) on a first side of the slat wall piece, wherein the plurality of interlocking slat wall pieces are configured such that when interlocked together, each of the at least one display channels are located only on one side of the display system (e.g.; see Fig. 7A of Loree).
In regards to claim 29, modified Loree teaches the second display channel (Loree: 226) further comprising an intermediate protrusion (Loree: 215) comprising a third upper groove on a lower portion of the intermediate protrusion, and the lower groove of the first display channel (Loree: 226) formed in an upper portion of the intermediate protrusion, wherein a vertically adjacent interlocking slat wall piece comprises the lower groove of the second display channel (e.g.; see Fig. 14H of Loree).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art discussed with respect to the claims above, and the prior art of record do not additionally anticipate or make obvious the visualizer clip as recited verbatim in claims 7-10 and 17-20.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631